Allen, J.
The case of Leggett v. Hyde (58 N. Y., 272) cited by the learned judge in Winston v. Gorham & Stanley as controlling appears to be distinguised in all the subsequent cases in the court of appeals, in which agreements similar in character to the one in this case, have been construed.
As there seems to be some doubt whether these later decisions, viz: Richardson v. Hughitt (76 N. Y., 55); Curry v. Fowler (87 id., 33); Burnett v. Snyder (76 id., 344); Eager v. Crawford (76 id., 97); Cassidy v. Hall, (97 id., 159), have been applied in the construction of the agreement of January 23, 1885,1 think a re-argument should be ordered, although the defendant has not applied for it. The court may however,, on its own motion, order a reargument of an appeal.
The application for leave to go to the court of appeals is denied, and a. reargument at the March., general term is ordered.
Bookstaver, J., concurs.